Citation Nr: 1317053	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-40 308	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include dilated cardiomyopathy.

2.  Entitlement to service connection for a kidney disorder, to include disability manifested by hydronephrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1985 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for severe dilated cardiomyopathy (claimed as heart failure and hydronephrosis).  The Veteran timely appealed that decision.

The Board notes that the Veteran has claimed two separate disorders-a heart disorder and a kidney disorder even though there might be some common disease process.  (The Board has re-characterized the claimed conditions as two separate issues on appeal instead of a single issue as adjudicated by the RO.)  


REMAND

On appeal, the Veteran has averred that his kidney condition and heart condition were first manifested in service.  He stated that he had left-sided back and kidney pain in service, which he contends was mis-diagnosed as a urinary tract infection or muscle strain, but were really the beginnings of his hydronephrosis due to sitting long periods of time in convoys while holding back the urge to go to the bathroom.  

He further asserts that this condition caused his heart condition.  Alternatively, the Veteran asserts that his elevated blood pressure noted on separation from service was the first initial manifestation of his current heart condition.

The Board notes that there are several instances of lumbar spine muscle strain and lower abdominal pain treatment in 1988 and 1990 in the Veteran's service treatment records; additionally, the Veteran's September 1991 separation examination revealed elevated blood pressure readings.

Review of the private treatment records in the claims file reveals that the Veteran has been diagnosed with congenital ureteropelvic junction obstruction from which his hydronephrosis and his nonfunctioning kidney stem, as well as related renal insufficiency.  The Board further notes that the Veteran has been diagnosed variously throughout those records as having hypertension, hypertensive cardiomyopathy, severe dilated cardiomyopathy, and nonischemic cardiomyopathy; he additionally is shown to have coronary heart failure, which appears to be the result of his cardiomyopathy.

In light of the above, the Board finds that a VA examination is necessary in order to determine whether the Veteran's claimed conditions began in or are otherwise related to his active military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Board additionally notes that the Veteran has stated that he sought private treatment in 1991 shortly after his discharge from service, including a dye-injected x-ray of his lumbar spine that revealed his nonfunctioning kidney.  The Board finds that the Veteran should be asked to identify the treatment provider so that VA may attempt to assist him by obtaining those potentially relevant records, as well as any other relevant VA or private records that are not already of record.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his claimed kidney and heart disorders, records of which are not already on file, including any treatment in 1991 shortly after discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any claimed kidney disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should identify all kidney disorders found, including the cause of any hydronephrosis of the left kidney and ureteropelvic junction obstruction.  

The examiner should then discuss the following:

(a) Whether the Veteran's ureteropelvic junction obstruction is a congenital defect, a congenital disease, or neither.  (A defect is a condition that can neither improve or worsen.  A congenital disease, for VA adjudication purposes, is a congenital condition that is subject to improvement and worsening.)  The examiner should provide a detailed explanation for the conclusion.  

If such is considered a congenital defect, the examiner should go to question (b); a congenital disease, skip to (c); or, if it is neither, skip to (d).

(b) If the Veteran's ureteropelvic junction obstruction is found to be a congenital defect, the examiner should opine whether the Veteran's other currently diagnosed kidney disorder(s) represent superimposed diseases/disorders that began during military service?  

The examiner must also address question (e).

(c) If the Veteran's ureteropelvic junction obstruction is found to be a congenital disease, the examiner must opine whether the Veteran's ureteropelvic junction obstruction first became evident during active duty service or was aggravated (i.e., permanently worsened beyond the normal progression of that disease) during the Veteran's active duty service.  

The examiner must also address question (e).

(d) If the Veteran's ureteropelvic junction obstruction is found to be neither a congenital defect nor disease, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that such is first began during active military service.

The examiner must also address question (e).

(e) Regardless of the answers to any of the above, the examiner is asked to opine whether any other noted genitourinary/kidney disorder found in the record, to include any disability causing hydronephrosis, is more likely, less likely or at least as likely as not attributable to military service, to include the noted low back/abdominal pains reported in service.  

The examiner should specifically discuss the Veteran's contentions that his hydronephrosis began during military service and the initial manifestations of such were his low back and abdominal pains noted in service, as well as the noted nausea and vomiting, which were mis-diagnosed as muscle strains or possible urinary tract infections.

All opinions must be accompanied by a clear explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

3.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any heart disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should identify each heart disorder found, including cardiomyopathy, or any coronary heart disease.  

For each identified heart disorder found, the examiner should opine as to whether such disorder is more likely, less likely, or at least as likely as not (50 percent or greater probability) attributable to the Veteran's period of military service, to include the noted elevated blood pressure readings therein.  Specifically, the examiner should discuss whether such is the initial manifestation of the Veteran's hypertension, cardiomyopathy, and/or any other noted heart disorder.  

The examiner should additionally provide an opinion as to whether the Veteran's hypertension, if such is diagnosed and related to service, caused or made worse any cardiomyopathy or any subsequent associated disorder such as coronary heart disease.

The examiner should additionally address the Veteran's contentions that any kidney disorder caused or made worse a heart problem.  

The examiner should address any lay evidence provided by the Veteran, as well as the medical evidence in the claims file.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for kidney and heart disorders.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

